UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-4104



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


THOMAS E. FARRIS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (CR-03-212)


Submitted:   July 14, 2005                 Decided:   July 22, 2005


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
OFFICE OF THE FEDERAL PUBLIC DEFENER, Charleston, West Virginia,
for Appellant. Kasey Warner, United States Attorney, Stephanie L.
Haines, Assistant United States Attorney, Huntington, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            In February 2004, Thomas E. Farris pled guilty to mail

theft, in violation of 18 U.S.C. § 1708 (2000), and was sentenced

to twelve months in prison followed by three years of supervised

release.    On September 23, 2004, Farris was released from prison

and began serving his term of supervised release.           On December 20,

2004, Farris appeared before the district court on a motion for

revocation filed by his probation officer citing commission of a

crime, failing to inform probation of an arrest, and excessively

using alcohol.        Farris disputed the claim that he committed a

crime. The district court found by a preponderance of the evidence

that Farris had, in fact, stolen a wallet.              The court revoked

Farris’ supervised release and sentenced him to eighteen months in

prison followed by six months of supervised release.            We affirm.

            We   review   a   district    court’s   decision   to   revoke   a

defendant’s supervised release for an abuse of discretion.            United

States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992).           The district

court need only find a violation of a condition of supervised

release    by    a   preponderance   of   the   evidence.      18   U.S.C.A.

§ 3583(e)(3) (West 2000 & Supp. 2004).          This Court reviews factual

determinations informing the conclusion that a violation occurred

for clear error.      United States v. Carothers, 337 F.3d 1017, 1019

(8th Cir. 2003); United States v. Whalen, 82 F.3d 528, 532 (1st

Cir. 1996).      We have reviewed the record and find no reversible


                                     - 2 -
error.   Accordingly, we affirm.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decision process.



                                                          AFFIRMED




                              - 3 -